July 16, 2010 United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Attention:Mr. John L. Krug Re: Progenics Pharmaceuticals, Inc. Form 10-K for the fiscal year ended December 31, 2009 Filed March 15, 20010 File No. 000-23143 Dear Mr. Krug: On behalf of our client, Progenics Pharmaceuticals, Inc. (the “Company”), we are writing to advise you that the Company has received your letter, dated July 8, 2010, directed to the attention of Dr. Paul J. Maddon, M.D., Ph.D., Chief Executive Officer of the Company.Pursuant to the letter, the Staff has requested additional information in connection with the above-referenced filing and that such information be provided within 10 business days from the date of the letter.The Company hereby respectfully requests that the Staff grant an extension of an additional 10 business days to provide a response.This extension will permit the Company to fully and properly respond to the points raised in your letter. Please do not hesitate to contact me at (212) 259-6575 to discuss this matter or if you require additional information. Sincerely, /s/ Donald J. Murray Donald J. Murray Dewey & LeBoeuf LLP cc: Dr. Paul J. Maddon, Progenics Pharmaceuticals, Inc. Mark R. Baker, Progenics Pharmaceuticals, Inc. David E. Martin, Progenics Pharmaceuticals, Inc. NY3 3059895.1
